Citation Nr: 0505128	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service connected left knee disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1983.

This appeal arises from rating decisions of the Indianapolis, 
Indiana Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a right ankle disability, an 
evaluation in excess of 10 percent for the left knee, and 
TDIU benefits.

The veteran maintains that he currently suffers from a right 
ankle disability that was either initially manifest during 
service, that is secondary to the service connected knee 
disorders, or that the service connected knee disabilities 
have aggravated his right ankle disability.  In the case of 
Allen v. Brown, 7 Vet. App. 439 (1995), the Court determined 
that service connection may be awarded for a disability under 
38 C.F.R. § 3.310 if an existing disability was aggravated by 
a service connected disability.  In view of the above, the 
veteran should be provided a VA orthopedic examination and 
the physician should render an opinion as to whether any 
right ankle disability is the result of an inservice injury, 
whether a right ankle disability is secondary to the service 
connected knees, or whether  a right ankle disability was 
aggravated by the service connected knees.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred by not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It 
was further held that the diagnostic codes pertaining to 
range of motion did not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare-ups.  

With regard to the increased rating claim, the veteran has 
complained of classic DeLuca type symptoms with use of the 
left knee due to worsening levels of pain and swelling.  In 
DeLuca, the Court remanded the case to the Board to obtain a 
medical evaluation that addressed whether pain significantly 
limited functional ability during flare-ups or when the joint 
was used repeatedly over a period of time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Accordingly, in view of the veteran's contention that he 
suffers from increased left knee symptoms with repeated use, 
the veteran should be afforded another VA orthopedic 
examination which fully addresses the factors mandated in 
DeLuca.  

The veteran has also requested that the RO obtain his 
vocational rehabilitation folder as he maintains that it will 
demonstrate a higher level of industrial impairment resulting 
from his service connected disabilities.  

VA must also obtain a Social Security Administration (SSA) 
decision regarding a claim for disability benefits as well as 
all medical records upon which a decision was based.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  In this case, 
the veteran testified in March 2004 that he had applied for 
SSA disability benefits.  Accordingly, the RO should contact 
the SSA and obtain a copy of all SSA decisions as well as the 
records upon which all decisions were based.

With regard to the claim for TDIU benefits, the Court held in 
Holland v. Brown, 6 Vet. App. 443 (1994) that a claim for a 
total disability rating based on individual unemployability 
due to a service-connected disability is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the veteran's TDIU claim must be deferred 
pending the outcome of his increased rating claim.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues on 
appeal that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
VA treatment records.  In particular, 
the RO should obtain the veteran's 
vocational rehabilitation folder.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake all 
appropriate steps to contact the SSA and 
obtain legible copies of the decision(s) 
concerning the veteran's claim for SSA 
disability benefits as well as the 
records upon which all decisions were 
based.  All records should be associated 
with the claims folder.

3.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination that must be 
conducted by a physician who has the 
appropriate expertise to evaluate the 
veteran's claims.  The claims folder must 
be made available to the physician prior 
to the examination and all indicated 
diagnostic tests must be performed.  

With regard to the left knee, all 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  The physician should 
provide complete range of motion studies 
for the left knee.  The physician should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service 
connected left knee due to any of the 
following:  (1) pain on use, including 
flare ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the physician 
is unable to make such a determination, 
it should be so indicated on the record.  
The physician should indicate whether 
there is evidence of recurrent 
subluxation or lateral instability and, 
if so, whether such impairment is slight, 
moderate or severe; or whether there is 
evidence of dislocated semilunar 
cartilage with frequent episodes of 
locking, pain and effusion into the 
joint.  

With regard to the right ankle, based on 
a review of the medical evidence and the 
current examination, the physician must 
provide a diagnosis for all disability of 
the right ankle and then provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
right ankle disability is related to 
service (see April 1981 service medical 
notation of a right ankle injury); or 
whether a right ankle disability is 
proximately due to or was permanently 
aggravated by the veteran's service 
connected knee disorders.  If the 
physician finds that the service-
connected knees aggravated a right ankle 
disability, then the physician should 
express an opinion as to what level of 
disability is attributable to such 
aggravation.  The answer to these 
questions should be formulated using the 
underlined standard of proof.  Complete 
reasons and bases for all medical 
opinions should be provided for the 
record.  

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues remaining on 
appeal to include the consideration of 
the provisions of 38 C.F.R. § 3.321.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



